Contrary to the appellant’s contentions, the verdict of the Supreme Court finding liability premised on a theory of conversion was not against the weight of the evidence. A cause of action for conversion requires a showing that the defendant exercised unauthorized dominion over the plaintiffs’ property to the exclusion of the plaintiffs’ rights (see, Della Pietra v State of New York, 125 AD2d 936, affd 71 NY2d 792; see also, Salt Springs Natl. Bank v Wheeler, 48 NY 492, 495; AMF Inc. v Algo Distribs., 48 AD2d 352, 356). The conflicting evidence presented a question of credibility which the fact-finder resolved in the plaintiffs’ favor (see, Buckenberger v Clark Constr. Corp., 208 AD2d 790; Stutman v Ortel, 150 AD2d 555, 556; Pannetta v Ramo, 138 AD2d 686, 687).
The appellant’s remaining contentions are without merit. Miller, J. P., Ritter, Krausman and McGinity, JJ., concur.